I regret my inability to concur in the judgment of the majority, on rehearing, affirming the judgment rendered below on the jury findings. I must adhere to the conclusions stated in the original opinion, ordering reversal, and upon those conclusions respectfully dissent from the order of affirmance.
I am unable to escape the conviction that it would amount to a travesty on justice to base a judgment upon jury findings which are so antagonistic, irrational and self-destructive as those upon which rest the judgment appealed from in this case.